William Kent plaint. agt Henry Phillips Defendt in an action of debt for Eleven pound in money due for Rates sd Kent paid for sd Phillips to the Town of Boston in the yeares. 1676. & 1677. which Summe should have been paid by the sd Phillips as Rates due for his house which the sd Kent now liveth in as shall appeare under the *930hands of the Select men of Boston wth other due damages &c. . . . The Jury . . . found for the plaint. Eleven pounds and costs of Court. Afterwards both partys by joint consent refer’d the finall issue of this case and the abovewritten (relating to mr Kent his payment of his Rent) unto the Bench who determind that mr Kent have five pounds allowd him in full for Rates pd by him, and that hee pay the Rent due to mr Phillips, each person bearing theire own charge.